     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 1 of 31 Page ID #:51




1
      Stephen M. Doniger (SBN 179314)
      stephen@donigerlawfirm.com
2     Scott Alan Burroughs (SBN 235718)
3     scott@donigerlawfirm.com
      Trevor W. Barrett (SBN 287174)
4
      tbarrett@donigerlawfirm.com
5     Justin M. Gomes (SBN 301793)
      jgomes@donigerlawfirm.com
6
      DONIGER / BURROUGHS
7     603 Rose Avenue
8
      Venice, California 90291
      Telephone: (310) 590-1820
9

10
      Attorneys for Plaintiff

11                          UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13

14      ELLIOT MCGUCKEN,                               Case No.: 2:18-cv-04837-DSF-GJS
15
                                                       Hon. Dale S. Fischer Presiding
        Plaintiff,
16                                                     NOTICE OF APPLICATION AND
        v.                                             APPLICATION FOR DEFAULT
17
                                                       JUDGMENT BY COURT;
18
        DMI HOLDINGS, et al.,                          MEMORANDUM OF POINTS AND
19
                                                       AUTHORITIES; DECLARATION
        Defendants.                                    OF JUSTIN M. GOMES, ESQ.
20                                                     IN SUPPORT THEREOF
21
                                                       ([Proposed] Order; Declaration of Elliot
22                                                     McGucken Filed Concurrently Herewith)
23
                                                       Date: April 1, 2019
24                                                     Time: 1:30 p.m.
25                                                     Location: Courtroom 7D – 1st Street
26

27

28


                                                 -i-

               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 2 of 31 Page ID #:52




1             TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
2     RESPECTIVE COUNSEL OF RECORD:
3             PLEASE TAKE NOTICE THAT on April 1, 2019 at 1:30 p.m., or as
4     soon thereafter as this matter may be heard by the above-entitled Court, located at
5
      350 W. 1st Street, Los Angeles, California, 90012, Plaintiff Elliot McGucken
6
      (“Plaintiff”) will and hereby does request entry of default judgment against
7
      Defendant DMI Holdings, a New Jersey Limited Liability Company, individually
8
      and doing business as “DANGEROUS” (collectively, “Dangerous”).
9
              This motion is made on the grounds that:
10
         1.      Dangerous was served with operative Complaint and Summons on
11

12
                 October 1, 2018 (see Dkt. 15), and has not responded to either Complaint

13
                 or otherwise appeared in this action;

14       2.      Plaintiff filed its request for default against Dangerous with United States
15               District Court on December 5, 2018 (see Dkt. 17).
16       3.      Default was entered by the Clerk against Dangerous on December 6,
17               2018 (see Dkt. 18);
18       4.      Dangerous is not an infant, an incompetent person, in military service, or
19               otherwise exempted under the Soldiers’ and Sailors’ Civil Relief Act of
20               1940;
21       5.      Plaintiff is now entitled to default judgment against Dangerous on
22               account of the claims pleaded in the Complaint, namely copyright
23               infringement (17 U.S.C. § 101 et seq.) and violations of the Digital
24
                 Millennium Copyright Act (17 U.S.C. § 1202);
25
         6.      Plaintiff seeks statutory damages for copyright infringement in the
26
                 amount of Sixty Thousand Dollars and No Cents ($60,000.00);
27

28


                                                 - ii -

                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 3 of 31 Page ID #:53




1        7.       Plaintiff seeks statutory damages for violations of the Digital Millennium
2                 Copyright Act (the “D.M.C.A.”) in the amount of Ninety Thousand
3                 Dollars and NO Cents ($90,000.00);
4        8.       Under the Copyright Act (17 U.S.C. §101 et seq.) and the D.M.C.A. (17
5                 U.S.C. § 1203), Plaintiff is entitled to recover costs incurred in this
6
                  litigation, which amount to One Thousand Three Hundred Seventy Seven
7
                  Dollars and Seventy Six Cents ($1,377.76);
8
         9.       Plaintiff is further entitled to reasonable attorney’s fees (see 17 U.S.C.
9
                  §101 et seq. and 17 U.S.C. § 1203), which amount to Six Thousand Six
10
                  Hundred Dollars and Zero Cents ($6,600.00); and
11
         10.      Notice of the entry of default judgment and notice of this motion and the
12
                  amount requested was served on Dangerous on March 4, 2019, as
13
                  required by Local Rule 55-1(e)
14
               This Application is based on this Notice, the Memorandum of Points and
15
      Authorities, the declaration of Justin M. Gomes, Esq., and the pleadings, file, and
16
      oral argument that may be presented at the hearing.
17

18

19
      Dated: March 4, 2019                By:    /s/ Scott Alan Burroughs
                                                 Scott Alan Burroughs, Esq.
20                                               Trevor W. Barrett, Esq.
21                                               Justin M. Gomes, Esq.
                                                 DONIGER / BURROUGHS
22
                                                  Attorneys for Plaintiff
23

24

25

26

27

28


                                                  - iii -

                 NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 4 of 31 Page ID #:54




1
                                          TABLE OF CONTENTS

2        I.      INTRODUCTION .................................................................................... 1
3        II.     RELEVANT FACTS AND PROCEDURAL HISTORY ....................... 2
         III.    DEFAULT JUDGMENT IS PROCEDURALLY PROPER ................... 3
4
         IV.     DEFAULT JUDGMENT IS PROPER BECAUSE
5                MCGUCKEN WOULD BE PREJUDICED IF HE WERE
6                NOT ALLOWED TO RECOVER ON HIS LAWFUL
7
                 CLAIMS OF INFRINGEMENT AND DMCA VIOLATIONS.............. 4
                 A. McGucken Would be Prejudiced if his
8                   Motion for Default Judgment Were Denied........................................ 5
9                B. McGucken’s Copyright Infringement Claims and DMCA Claims are
10
                    Meritorious and Sufficiently Pled in the Complaint ........................... 5
                    1. Claims of Copyright Infringement ................................................. 5
11
                    2. Claims for Violations of the DMCA .............................................. 6
12                      a. Claims under 17 U.S.C. §1202(a) –
13
                           Creating False Copyright Management Information ................ 6
                        b. Claims under 17 U.S.C. §1202(b) –
14
                           Removing and/or Altering
15                         CMI and Subsequent Distribution ............................................ 7
16
                 C. McGucken Should Not Be Denied the Substantial Amount of
                    Damages He would Likely Recover from Dangerous at Trial ......... 10
17
                 D. There is Little Possibility of a
18                  Dispute Concerning Material Facts ................................................... 10
19
                 E. Dangerous’ Neglect in Defaulting is Not Excusable ........................ 11
                 F. Although the Federal Rules Generally
20
                    Prefer Decision on the Merits, Dangerous Has
21                  Made A Decision on the Merits Impossible...................................... 11
22       V.      MCGUCKEN SHOULD BE AWARDED
                 STATUTORY DAMAGES OF $10,000 PER IMAGE FOR
23
                 COPYRIGHT INFRINGEMENT AND $15,000 PER IMAGE
24               FOR VIOLATIONS OF THE DMCA ................................................... 12
25               A. Given Dangerous’ Failure to Participate in This
                    Litigation, McGucken Elects to Recover Statutory Damages .......... 12
26
                 B. A Statutory Award of $10,000 Per Image for Copyright Infringement
27                  is Reasonable in This Case ................................................................ 15
28


                                                          - iv -

                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 5 of 31 Page ID #:55




1
                  1. McGucken Would Succeed In
                  2. Proving Dangerous’ Infringement at Trial ................................... 16
2
                  3. An Award of Statutory Damages Will
3                     Prevent Dangerous’ Unjust Enrichment ...................................... 16
4                 4. Statutory Damages Will Deter Future Infringement.................... 17
               G. A Statutory Award of $15,000 Per Violation
5
                  of the DMCA is Reasonable in This Case ........................................ 17
6                 1. McGucken Would Succeed In
7                     Proving Dangerous’ Violations at Trial ....................................... 19
                  2. An Award of Statutory Damages
8
                      Will Prevent Dangerous’ Unjust Enrichment .............................. 19
9                 3. Statutory Damages Will Deter Future Violations ........................ 20
10       VI. MCGUCKEN IS ENTITLED TO RECOVER COSTS IN THE
               AMOUNT OF $1,377.76 ....................................................................... 20
11
         VII. MCGUCKEN IS ENTITLED TO
12             REASONABLE ATTORNEYS’ FEES ................................................. 21
13       VIII. CONCLUSION ...................................................................................... 22
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          -v-

                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 6 of 31 Page ID #:56




1
                                          TABLE OF AUTHORITIES

2     Cases
3
      Aldabe v. Aldabe,
4      616 F.2d 1089 (9th Cir. 1980) ................................................................................ 4
5
      Aries Music Entm’t, Inc. v. Angelica’s Record Distributors, Inc.,
       506 Fed. Appx. 550 (9th Cir. 2013) ............................................................... 14, 15
6     Columbia Pictures Television, Inc. v. Krypton Broadcasting of Birmingham, Inc.,
7      259 F.3d 1186 (9th Cir. 2001) ........................................................................ 13, 14
      Eitel v. McCool,
8
       782 F.2d 1470 (9th Cir. 1986) ................................................................................ 4
9     Elektra Entertainment Group, Inc. v. Crawford,
       226 F.R.D. 388 (C.D. Cal. 2005).................................................................... 15, 20
10
      Feist Publications, Inc. v. Rural Tel. Serv. Co.,
11     499 U.S. 340, 111 S. Ct. 1282, 113 L. Ed. 2d 358 (1991) ..................................... 6
12
      Gamma Audio & Video, Inc. v. Ean-Chea,
       11 F.3d 1106 (1st Cir.1993).................................................................................. 14
13    James v. Frame,
14     6 F.3d 307 (5th Cir. 1993) .................................................................................... 21
      Joe Hand Promotions, Inc. v. Pollard,
15
       2010 WL 2902343 (E.D. Cal. July 22, 2010)......................................................... 3
16    Krechmer v. Tantaros,
       747 F. App'x 6 (2d Cir. 2018)................................................................................. 7
17
      L.A. Printex Industries Inc. vs. G&G Multitex, Inc., No. 09-CV-03812,
18      2010 WL 6648986, (C.D.Cal. December 08, 2010) .................. 16, 17, 18
19
      Los Angeles News Service v. Reuters Television Intern, Ltd.,
       149 F.3d 987 (9th Cir. 1998) .......................................................................... 13, 14
20    McClatchey v. Associated Press,
21     2007 WL 1630261 (W.D. Pa. June 4, 2007) ........................................................ 18
      Microsoft Corp. v. Nop,
22
       549 F. Supp. 2d 1233 (E.D. Cal. 2008) .......................................................... 11, 12
23    Peer Int’l Corp. v. Pausa Records, Inc.,
       909 F.2d 1332 (9th Cir. 1990) .............................................................................. 15
24
      PepsiCo, Inc. v. California Sec. Cans,
25     238 F. Supp. 2d 1172 (C.D. Cal. 2002) .................................................................. 5
26
      Playboy Entm't, Inc. v. Sanfilippo,
       1998 WL 207856, at *5 (S.D. Cal. Mar. 25, 1998) .............................................. 13
27    Shaw v. Lindheim,
28     919 F.2d 1353 (9th Cir. 1990) ................................................................................ 6

                                                             - vi -

                 NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 7 of 31 Page ID #:57




1
      Stevens v. Corelogic, Inc.,
       899 F.3d 666 (9th Cir. 2018) ............................................................................ 9, 10
2     Stockwire Research Grp., Inc. v. Lebed,
3      577 F. Supp. 2d 1262 (S.D. Fla. 2008) ................................................................. 18
      Swaim v. Moltan Co.,
4
       73 F.3d 711 (7th Cir. 1996) .................................................................................... 3
5     TeleVideo Sys., Inc. v. Heidenthal,
       826 F.2d 915 (9th Cir. 1987) .................................................................................. 5
6
      Three Boys Music Corp. v. Bolton,
7      212 F.3d 477 (9th Cir. 2000) .................................................................................. 6
8
      Twentieth Century Fox Film Corp. v. Streeter,
       438 F. Supp. 2d 1065 (D. Ariz. 2006) ........................................................ 6, 11, 20
9     Warner Bros. Entm’t Inc. v. Caridi,
10     346 F. Supp. 2d 1068 (C.D. Cal. 2004) ............................................................ 6, 11
11    Statutes
12
      17 U.S.C. § 101 ........................................................................................................ 2
13    17 U.S.C. §106 .......................................................................................................... 6
14
      17 U.S.C. §410(c) ................................................................................................... 10
      17 U.S.C. §504(c) ............................................................................................ Passim
15    17 U.S.C. § 505 ................................................................................................. 20, 21
16    17 U.S.C. § 1202 .............................................................................................. Passim
      17 U.S.C. § 1203 .............................................................................................. Passim
17
      Regulations
18

19    C.F. R. § 202.3(b)(3)(A) ......................................................................................... 14
20

21

22

23

24

25

26

27

28


                                                                - vii -

                  NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 8 of 31 Page ID #:58




1
                  MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION
3           This motion concerns a case of copyright infringement and violations of the
4     Digital Millennium Copyright Act by Defendant DMI Holdings, a New Jersey
5     Limited Liability Company, individually and doing business as “Dangerous”
6     (collectively, “Dangerous”) of six of Elliot McGucken’s original photographs (the
7     “Subject Photographs”). The Subject Photographs are owned by Plaintiff Elliot
8     McGucken (“McGucken”) and are registered with the United States Copyright
9     Office. Complaint ¶ 9. Dangerous has been well aware of this action and yet has
10    refused to defend itself in it. Through Dangerous’ refusal to cooperate,
11
      McGucken’s ability to determine the true scope of the infringement and to stop
12
      future infringements has been thwarted.
13
            In December of 2017, McGucken discovered that Dangerous was using and
14
      publishing images of the Subject Photographs after having removed and/or altered
15
      McGucken’s copyright management information (“CMI”) 1, inserted its own false
16
      CMI, and commercially exploited the Subject Photographs on its website without
17
      McGucken’s authorization. Declaration of Elliot McGucken (“McGucken Decl.”)
18
      ¶ 5. Dangerous used the Subject Photographs for commercial purposes, including,
19

20
      1
21
        The Digital Millennium Copyright Act defines “copyright management
      information” (“CMI”) as “...information conveyed in connection
22    with copies or phonorecords of a work or performances or displays of a work,
23    including in digital form...” Such information includes, in part, “(2) The name of,
      and other identifying information about, the author of a work” and “(3) The name
24
      of, and other identifying information about, the copyright owner of the work,
25    including the information set forth in a notice of copyright.” 17 U.S.C. §
      1202(c)(2)-(3). In this instance, Dangerous removed McGucken’s CMI in the form
26
      of metadata and text on or around the Subject Photographs and inserted fraudulent
27    CMI in the form of the “Dangerous” logo. Complaint ¶¶ 30-32, Ex. A; McGucken
28
      Decl. ¶ 5.
                                                 -1–
              NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 9 of 31 Page ID #:59




1
      but not limited to, on its website at https://www.dangerousperfume.com.

2     McGucken cannot be certain of the profits derived from the illicit use, except that
3     it was used without authorization. Had Dangerous participated in this litigation,
4     McGucken believes he would have discovered additional and essential
5     information.
6           As a result of Dangerous’ disregard for the judicial system, Plaintiff now
7     moves this Court to enter default judgment against Dangerous in the amount of
8     $157,977.76. This amount includes $60,000.00 in statutory damages for copyright
9     infringement in violation of 17 U.S.C. § 101 et seq., $90,000.00 in statutory
10    damages for removal of CMI and creation and distribution of false CMI in
11
      violation of 17 U.S.C. § 1202, $1,377.76 in recoverable costs, and $6,600.00 in
12
      attorneys’ fees as allowed by L.R. 55-3.
13
      II.   RELEVANT FACTS AND PROCEDURAL HISTORY
14
            McGucken is owner of the Subject Photographs that are the subject of this
15
      lawsuit. The Subject Photographs were registered with the United States Copyright
16
      Office. McGucken Decl. ¶ 4, 6.
17
            McGucken is informed and believes and thereon alleges that Dangerous had
18
      access to the Subject Photographs, including, without limitation, through viewing
19
      the Subject Photographs online or viewing the Subject Photographs on a third-
20

21
      party website (e.g., Google).

22
            In this case, Dangerous obtained, exploited, and published the Subject

23    Photographs on its website after removing and/or altering McGucken’s CMI and
24    subsequently inserting its own false CMI on the Subject Photographs, without
25    McGucken’s authorization or consent. Complaint ¶¶ 30-32, Ex. A; McGucken
26    Decl. 5. As a professional photographer, McGucken invests heavily in the
27    production process for his photographs, and in the marketing of his photographs to
28
                                                 -2–
              NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 10 of 31 Page ID #:60




1
       publications, brands and online media companies. McGucken Decl. ¶ 3.

2      McGucken’s livelihood is based on his ability to market his services and license
3      his works. Id. Not only were the Subject Photographs exploited by Dangerous, but
4      Dangerous has undercut McGucken’s business as a professional photographer.
5      Dangerous’ refusal to cooperate in this litigation makes it impossible for
6      McGucken to fairly recover from Dangerous’ exploitation of the Subject
7      Photographs which he owns.
8      III.   DEFAULT JUDGMENT IS PROCEDURALLY PROPER.
9             McGucken requested and received an entry of default against Dangerous and
10     thus has no other course to pursue against this defendant except to move for default
11
       judgment. 2
12
              Entry of default judgment ensures “that litigants who are vigorously
13
       pursuing their cases are not hindered by those who are not in an environment of
14
       limited judicial resources.” Swaim v. Moltan Co., 73 F.3d 711 (7th Cir. 1996); see
15
       also Joe Hand Promotions, Inc. v. Pollard, No. CIVS-09-03155MCEDAD, 2010
16
       WL 2902343 (E.D. Cal. July 22, 2010); Fed. R. Civ. P. §55(b)(2). As the sum of
17
       judgment is not certain, McGucken must seek default judgment through the Court
18
       rather than the Clerk. Fed. R. Civ. P. §55(b)(1), (2).
19
              In the instant case, McGucken has vigorously pursued his case against
20

21
       Dangerous. McGucken has diligently attempted to notice Dangerous of this

22
       pending litigation, but Dangerous has failed to respond to the Complaint in the

23     correct form or to participate in this litigation whatsoever. Declaration of Justin M.
24     Gomes, Esq. (“Gomes Decl.”) ¶ 2. As the time for response has now lapsed,
25
       2
        Dangerous was served with operative Complaint and Summons on October 1,
26
       2018 (see Dkt. 15). To date, no response to the operative Complaint has been filed
27     by Dangerous. Default was entered by the Clerk against Redrhino on December 6,
28
       2018 (see Dkt. 18).
                                                   -3–
                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 11 of 31 Page ID #:61




1
       McGucken is left with no other action to enforce his intellectual property but to

2      request a default judgment against Dangerous. Because all necessary procedural
3      requirements have been met, the requested default judgment should be granted.
4      IV.   DEFAULT JUDGMENT IS PROPER BECAUSE MCGUCKEN
5            WOULD BE PREJUDICED IF HE WERE NOT ALLOWED TO
6            RECOVER ON HIS LAWFUL CLAIMS OF INFRINGEMENT AND
7            DMCA VIOLATIONS.
8            This is a straightforward case of copyright infringement and violations of the
9      Digital Millennium Copyright Act (“DMCA”) by Dangerous of McGucken’s
10     copyrighted photographs. Because it is unlikely that there would be any genuine
11
       dispute concerning the substantial similarity of the photographs and Dangerous’
12
       access to McGucken’s Subject Photographs, or of its acts of replacing McGucken’s
13
       CMI with false CMI and subsequently distributing such infringing uses,
14
       McGucken would be prejudiced if he was unable to prosecute his case and obtain
15
       the substantial amount of statutory damages he would likely recover at trial.
16
             The Court may grant default judgment in its discretion. Aldabe v. Aldabe,
17
       616 F.2d 1089, 1092 (9th Cir. 1980). In making its decision, the Court may
18
       consider various factors, including (1) the possibility of prejudice to Plaintiff; (2)
19
       the merits of Plaintiff’s substantive claim; (3) the sufficiency of the complaint; (4)
20

21
       the sum of money at stake in the action; (5) the possibility of a dispute concerning

22
       material facts; (6) whether Defendant’s default was due to excusable neglect; and

23     (7) federal policy favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470,
24     1471–72 (9th Cir. 1986). As described below, the Eitel factors weigh heavily in
25     favor of ordering a default judgment against Dangerous.
26

27

28
                                                   -4–
                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 12 of 31 Page ID #:62




1
             A.     McGucken Would be Prejudiced if his Motion for Default

2                   Judgment Were Denied.
3            McGucken has vigorously pursued his case and diligently attempted to
4      notice Dangerous of this pending litigation. Rather than hiring counsel and
5      attempting to properly litigate Plaintiff’s infringement claims, Dangerous opted to
6      simply default and hope that the judgment rendered by the Court would be lower
7      than its potential legal fees. In the light of such flagrant misdeeds, to allow
8      Dangerous to escape liability by ignoring McGucken and the judicial process
9      would prejudice McGucken, a lawful copyright claimant. See PepsiCo, Inc. v.
10     California Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (stating that if
11
       the plaintiff’s motion for default judgment was not granted, plaintiff would be
12
       “without other recourse for recovery).
13
             Further, McGucken has already incurred expenses in attempts to serve
14
       Dangerous as well as attorneys’ fees in taking the necessary procedural steps to
15
       obtain a default judgment. Without an entry of default judgment against
16
       Dangerous, McGucken would be prejudiced and without other recourse for
17
       recovery. Therefore, this factor favors default judgment against Dangerous.
18
             B.     McGucken’s Copyright Infringement Claims and DMCA Claims
19
                    are Meritorious and Sufficiently Pled in the Complaint.
20

21
             Because the Complaint contains all necessary factual allegations for

22
       McGucken’s copyright infringement claims and DMCA claims, and because such

23     allegations must be taken as true now that Dangerous is in default, McGucken
24     satisfies the second and third Eitel factors.
25                      1. Claims of Coypright Infringement
26           For purposes of default judgment, all factual allegations, except those
27     pertaining to damages, are deemed admitted. TeleVideo Sys., Inc. v. Heidenthal,
28
                                                   -5–
                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 13 of 31 Page ID #:63




1
       826 F.2d 915, 918 (9th Cir. 1987). To properly allege a copyright infringement

2      claim, a plaintiff “must demonstrate ‘(1) ownership of a valid copyright, and (2)
3      copying of constituent elements of the work that are original.’” Twentieth Century
4      Fox Film Corp. v. Streeter, 438 F. Supp. 2d 1065, 1071 (D. Ariz. 2006) (quoting
5      Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S. Ct. 1282,
6      113 L. Ed. 2d 358 (1991)); see also Warner Bros. Entm’t Inc. v. Caridi, 346 F.
7      Supp. 2d 1068, 1073 (C.D. Cal. 2004) (finding a complaint sufficient for the
8      purposes of default judgment in a copyright infringement action where the plaintiff
9      “alleged both ownership of a valid copyright and copying of constituent elements
10     by [defendant]”). “Because, in most cases, direct evidence of copying is not
11
       available, a plaintiff may establish copying by showing that the infringer had
12
       access to the work and that the two works are substantially similar.” Shaw v.
13
       Lindheim, 919 F.2d 1353, 1356 (9th Cir. 1990).
14
             McGucken is the owner of the copyrights in the Subject Photographs.3 The
15
       Complaint alleges use of the Subject Photographs by Dangerous (Complaint ¶ 10,
16
       17 Ex. A) and Dangerous’ access to the Subject Photographs through McGucken’s
17
       website and social media accounts or through third-party websites (Complaint ¶
18
       16.) Dangerous’ unauthorized reproduction and uses of the Subject Photographs
19
       are violations of the copyrights which McGucken owns. See 17 U.S.C. §106.
20

21
                       2. Claims for Violations of the DMCA

22
                            a. Claims under 17 U.S.C. §1202(a) – Creating False

23                             Copyright Management Information.
24

25

26     3
        Courts have consistently held that “registration is prima facie evidence of the
27     validity of a copyright.” Three Boys Music Corp. v. Bolton, 212 F.3d 477, 488–89
28
       (9th Cir. 2000).
                                                  -6–
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 14 of 31 Page ID #:64




1
             Under 17 U.S.C. §1202(a), a plaintiff “must plausibly allege that defendant

2      knowingly provided false copyright information and that the defendant did so with
3      the intent to induce, enable, facilitate, or conceal an infringement.” Krechmer v.
4      Tantaros, 747 F. App'x 6, 9 (2d Cir. 2018) (Summary Order), 17 U.S.C. §1202(a).
5      Here, it is clear that Dangerous knowingly caused and concealed its infringement
6      of McGucken’s copyrights by digitally removing the original logo on the
7      surfboards featured in each Subject Photograph and inserting its own “Dangerous”
8      logo (Complaint ¶¶ 30-32, Ex. A; McGucken Decl. ¶ 5), making it appear as
9      though the Subject Photographs were either Dangerous’ own work rather than
10     McGucken’s work, or at least that Dangerous owned the photographs or had
11
       authorization to exploit them, concealing its infringement. Dangerous then
12
       published those altered, infringing images featuring the false CMI in connection
13
       with the advertisement and promotion of its brand. Because the creation of
14
       infringing images of this nature involved the deliberate removal of the original
15
       logo and insertion of Dangerous’ own logo, there is little doubt that this activity
16
       was deliberate, willful, and intentional. Complaint ¶ 34. Likewise, the distribution
17
       and display of these infringing images could only be intentional. Id. Dangerous’
18
       creation of false CMI and subsequent distribution of infringing images featuring
19
       this false CMI are in direct violation of Section 1202(a).
20

21
                            b. Claims under 17 U.S.C. §1202(b) – Removing and/or

22
                                Altering CMI and Subsequent Distribution.

23           When alleging a DMCA claim as set forth under section 1202(b), a plaintiff
24     must show that the defendant acted in at least one of the following ways:
25                  1) intentionally remove[d] or alter[ed] any CMI;
                    2) distribute[d] or import[ed] for distribution CMI knowing that
26
                 the CMI has been removed or altered without authority of the
27               copyright owner of the law, or
28
                                                  -7–
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 15 of 31 Page ID #:65




1
                   3) distribute[d], import[ed] for distribution, or publicly
                perform[ed] works, copies of works, or phonorecords, knowing that
2               CMI ahs been removed or altered without authority of the copyright
3               owner or the law,
                   Knowing, or,... having reasonable grounds to know, that it will
4
                induce, enable, facilitate, or conceal an infringement of any right
5               under this title.
6
             17 U.S.C. § 1202(b)(1)-(3).
7
             In this action, it is apparent that Dangerous engaged in conduct that violates
8
       section 1202. As shown below, Dangerous removed the original logo on the
9
       surfboards featured in each Subject Photograph and inserted its own “Dangerous”
10

11
       logo. This intentional, flagrant removal is clearly in violation of 17 U.S.C.A. §

12
       1202(b)(1) (see also Complaint ¶¶ 31, Ex. A) :
                   Subject Photograph                            Infringing Use
13

14

15

16

17

18

19                                                                 Infringing URL:
                                                     http://dangerousperfume.com/dangerous-
20                                                                     summer/
                                                                     Image URLs:
21
                                                         http://dangerousperfume.com/wp-
22                                                 content/uploads/2015/04/dangerous-cologne-
                                                            surfer-girl-black-300x185.jpg
23                                                                  Large Image:
                                                         http://dangerousperfume.com/wp-
24
                                                   content/uploads/2015/04/dangerous-cologne-
25                                                               surfer-girl-black.jpg
             Dangerous then distributed these infringing images which contained
26
       Dangerous’ false CMI online to promote and advertise its brand, without
27

28
                                                  -8–
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 16 of 31 Page ID #:66




1
       McGucken’s permission or license, satisfying subsections (2) and (3). Complaint ¶

2      32.
3            When considering a claim of DMCA violations concerning section 1202(b),
4      “Both provisions [in 17 U.S.C § 1202(b)(1) and 1202(b)(3)]... require the
5      defendant to possess the mental state of knowing, or having a reasonable basis to
6      know, that his actions ‘will induce, enable, facilitate, or conceal’ infringement.
7      Stevens v. Corelogic, Inc., 899 F.3d 666, 673 (9th Cir. 2018), cert. denied, No. 18-
8      878, 2019 WL 145253 (U.S. Feb. 19, 2019).
9            Here, it is apparent that Dangerous removed an original logo appearing on
10     each Subject Photograph and inserted its own commercial logo. This can only have
11
       been done intentionally. Complaint ¶¶ 30-32, Ex. A; McGucken Decl. ¶ 5. As
12
       demonstrated above in the discussion regarding claims involving section 1202(a),
13
       the very nature of Dangerous’ conduct—digitally altering images to remove an
14
       original logo appearing on the Subject Photographs, a necessary step in
15
       fraudulently applying false CMI in the form of Dangerous’ logo for commercial
16
       purposes—points to deliberate behavior and full knowledge that its creation of the
17
       infringing images would “ ‘...induce, enable, facilitate, or conceal’ infringement.”
18
       Id. There is no good faith argument that can be made that the removal of a portion
19
       of an original photograph and the replacement with one’s own logo or identifying
20

21
       information could be done without knowledge. There is similarly no good faith

22
       argument to be made that the subsequent distribution of that photograph could be

23     done without the understanding that such conduct was in the service of infringing
24     an artist’s copyright for commercial gain. 4
25

26
       4
27      To the extent that such an argument could be made, Dangerous has waived its
28
       opportunity to make it by failing to appearin in this Action.
                                                  -9–
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 17 of 31 Page ID #:67




1
             Indeed, Dangerous’ infringing uses were accompanied by the phrase “These

2      women surfers wear Dangerous all summer long.” Complaint ¶ 32. The presence
3      of Dangerous’ logo and its assertion that the women appearing the Subject
4      Photographs had a connection or involvement with Dangerous’ brand heavily
5      suggests that Dangerous attempted to represent that it held ownership in the
6      Subject Photographs. Id.
7                                                   ***
8            Because the Complaint properly alleges the constituent elements of causes
9      of action for copyright infringement and D.M.C.A violations, the Complaint is
10     sufficient. McGucken’s meritorious claims and the sufficiency of the complaint
11
       weigh in favor of default judgment against Dangerous.
12
                 B. McGucken Should Not Be Denied the Substantial Amount of
13
                    Damages He Would Likely Recover from Dangerous at Trial.
14
             The statutory damages McGucken requests, discussed further below, is a
15
       substantial amount to which McGucken is entitled as the owner of the registered
16
       copyright. The financial incentive to steal proprietary photographs, alter their CMI,
17
       and reproduce and use those photographs for commercial purposes is enormous. It
18
       is thus critical to adequately deter and sanction infringing activity. This
19
       recoverable amount weighs in favor of default judgment against Dangerous.
20

21
                 C. There is Little Possibility of a Dispute Concerning Material Facts.

22
             As owner of a copyrighted work, McGucken enjoys a presumption of

23     validity in his copyright. See 17 U.S.C. §410(c). If Dangerous disputed this
24     validity, it certainly would have appeared to defend itself in this litigation
25     regarding a copyright infringement claim. As a reasonable dispute over this
26     material issue is unlikely, this factor weighs in favor of default judgment against
27     Dangerous.
28
                                                  - 10 –
                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 18 of 31 Page ID #:68




1
                 D. Dangerous’ Neglect in Defaulting is Not Excusable.

2            Because Dangerous was properly served with the Complaint, Dangerous’
3      failure to respond in the correct form to this action cannot be due to excusable
4      neglect. “A defendant's conduct in failing to respond may either be culpable or due
5      to excusable neglect. A defendant's conduct is culpable if he has received actual or
6      constructive notice of the filing of the action and failed to answer.” Warner Bros.
7      Entm’t Inc. v. Caridi, 346 F. Supp. 2d 1068, 1072 (C.D. Cal. 2004) (internal
8      quotations omitted). Dangerous has failed to appear in this action despite being
9      properly served with the Complaint and thus has not “demonstrated a clear purpose
10     to defend the suit.” Twentieth Century Fox Film Corp. v. Streeter, 438 F. Supp. 2d
11
       1065, 1074 (D. Ariz. 2006) n1.
12
             Because Dangerous has made no appearance in the correct form whatsoever,
13
       nor has it made any effort even to argue excusable neglect for its disregard of
14
       McGucken’s claims and the judicial process, this factor weighs heavily in favor of
15
       default judgment.
16
                 E. Although the Federal Rules Generally Prefer Decisions on the
17
                    Merits, Dangerous Has Made A Decision on the Merits
18
                    Impossible.
19
             Dangerous’ refusal to participate in this litigation has made a decision on the
20

21
       merits impossible; therefore, default judgment is appropriate. Courts have found

22
       that “in light of the entry of default against defendant, there is no apparent

23     possibility of a dispute concerning the material facts underlying the action.”
24     Microsoft Corp. v. Nop, 549 F. Supp. 2d 1233, 1237 (E.D. Cal. 2008). Because
25     Dangerous failed to answer the Complaint, McGucken was deprived of the
26     opportunity to conduct discovery to facilitate a decision on the merits. Because the
27     Copyright Act and the DMCA allow statutory damages in lieu of actual damages
28
                                                  - 11 –
                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 19 of 31 Page ID #:69




1
       (17 U.S.C. § 504(c) and 17 U.S.C. § 1203(c)), recovery for McGucken is still

2      possible despite such recalcitrance from Dangerous. As discussed below,
3      McGucken requests such allowable statutory damages. For these reasons, this
4      factor heavily favors default judgment.
5                                                ***
6            Application of the various Eitel factors to this case mandates the Court to
7      exercise its discretion in ordering a default judgment against Dangerous.
8      V.    MCUGKCEN SHOULD BE AWARDED STATUTORY DAMAGES
9            OF $10,000 PER IMAGE FOR COPYRIGHT INFRINGEMENT AND
10           $15,000 PER IMAGE FOR VIOLATIONS OF THE DMCA
11
             Pursuant to McGucken’s Complaint, Dangerous is in default on and now
12
       liable for six acts of copyright infringement and six acts of violations of the
13
       DMCA As such, McGucken is entitled to damages in the sum of $60,000.00 for
14
       copyright infringement (at $10,000 per image) (17 U.S.C. §504(c)(2)) and
15
       $90,000.00 for violations of the DMCA (at $15,000.00 per image) (17 U.S.C.A. §
16
       1203(c)(3)).
17
             A.       Given Dangerous’ Failure to Participate in This Litigation,
18
                      McGucken Elects to Recover Statutory Damages.
19
             Dangerous failed to answer the Complaint and thus deprived McGucken of
20

21
       the opportunity to find out the full scope of Dangerous’ profits or continued use of

22
       the Subject Photographs through discovery in order to compute McGucken’s actual

23     damages. “[S]tatutory damages are appropriate in default judgment cases because
24     the information needed to prove actual damages is within the infringers’ control
25     and is not disclosed.” Microsoft Corp. v. Nop, 549 F. Supp. 2d 1233, 1238 (E.D.
26     Cal. 2008). Because Dangerous made McGucken unable to even approximate
27

28
                                                 - 12 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 20 of 31 Page ID #:70




1
       actual damages as a result of Dangerous’ infringement, McGucken elects to

2      recover statutory damages.
3            Pursuant to the Copyright Act, the plaintiff in a copyright infringement suit
4      “may elect, at any time before final judgment is rendered, to recover, instead of
5      actual damages and profits, an award of statutory damages for all infringements
6      involved in the action, with respect to any one work . . . in a sum of not less than
7      $750 or more than $30,000 as the court considers just.” 17 U.S.C. § 504(c)(1).
8      Further, “because awards of statutory damages serve both compensatory and
9      punitive purposes, a plaintiff may recover statutory damages whether or not there
10     is adequate evidence of the actual damages suffered by plaintiff or the profits
11
       reaped by defendant.” Los Angeles News Service v. Reuters Television Intern, Ltd.,
12
       149 F.3d 987, 996 (9th Cir. 1998); Columbia Pictures Television, Inc. v. Krypton
13
       Broadcasting of Birmingham, Inc., 259 F.3d 1186 (9th Cir. 2001).
14
             A Court may also issue separate awards of statutory damages for each work
15
       infringed in an action, even if those works appear together under a single
16
       publication or are registered together as a group with the United States Copyright
17
       Office. In Playboy Entm’t, Inc. v. Sanfilippo, the Court did just that, noting that
18
                    ...although each of these images may have appeared in a
19
             singular issue of one of plaintiff's copyrighted publications, these
20           images are subject to re-use and redistribution in accordance with
21
             various licensing arrangements. Furthermore, each image
             represents a singular and copyrightable effort concerning a
22           particular model, photographer, and location. The fact that many
23           of these images appeared together should not detract from the
             protection afforded to each individual effort.
24

25           No. 97-0670-IEG (LSP), 1998 WL 207856, at *5 (S.D. Cal. Mar. 25, 1998).
26     Further, the First Circuit confirmed that a group of works may be considered
27     distinct from each other when considering how to award statutory damages.
28
                                                 - 13 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 21 of 31 Page ID #:71




1
                  Under regulations promulgated by the Copyright Office, the
           copyrights in multiple works may be registered on a single form,
2          and thus considered one work for the purposes of registration, see
3          C.F. R. § 202.3(b)(3)(A), while still qualifying as separate
           “works” for the purposes of awarding statutory damages.           We
4
           are unable to find any language in either the statute or the
5          corresponding regulations that precludes a copyright owner form
           registering the copyrights in multiple works on a single registration
6
           form while still collecting an award of statutory damages for the
7          infringement of each work's copyright.
8
       Gamma Audio & Video, Inc. v. Ean-Chea, 11 F.3d 1106, 1117 (1st Cir.1993)

9            Moreover, in cases where the copyright owner proves willful infringement,
10     the plaintiff may collect an award of statutory damages up to $150,000.00 per
11     infringement. 17 U.S.C.§ 504(c)(2).
12           Similarly, the D.M.C.A sets forth that “At any time before final judgment is
13     entered, a complaining party may elect to recover an award of statuory damages
14     for each violation of section 1202 in the sum of not less than $2,500 or more than
15     $25,000.” 17 U.S.C. § 1203(b)(3). Further, “because awards of statutory damages
16     serve both compensatory and punitive purposes, a plaintiff may recover statutory
17
       damages whether or not there is adequate evidence of the actual damages suffered
18
       by plaintiff or the profits reaped by defendant.” Los Angeles News Service v.
19
       Reuters Television Intern, Ltd., 149 F.3d 987, 996 (9th Cir. 1998); Columbia
20
       Pictures Television, Inc. v. Krypton Broadcasting of Birmingham, Inc., 259 F.3d
21
       1186 (9th Cir. 2001).
22
             In this case, Dangerous chose not to answer or otherwise respond to the
23
       Complaint and thus frustrated McGucken’s ability to determine actual damages
24
       and profit disgorgement. Statutory damages are therefore particularly appropriate
25
       in the present action. Plaintiff further assers that Dangerous’ conduct was willful
26
       (Complaint ¶¶ 22, 28, 34), and all allegations, including willfulness, are taken to be
27

28
                                                 - 14 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 22 of 31 Page ID #:72




1
       true in seeking default judgment. See Aries Music Entm’t, Inc. v. Angelica’s

2      Record Distributors, Inc., 506 Fed. Appx. 550, 552 (9th Cir. 2013).
3            B.   A Statutory Award of $10,000 Per Image for Copyright
4                 Infringement is Reasonable in This Case.
5            McGucken seeks to recover $10,000.00 per instance of infringement–less
6      than the maximum statutory damages award allowed for nonwillful copyright
7      infringement. 17 U.S.C. §§ 504(c)(1); see Peer Int’l Corp. v. Pausa Records, Inc.,
8      909 F.2d 1332, 1336 (9th Cir. 1990). When determining an amount of statutory
9      damages in the context of default judgment in a copyright infringement action, the
10     Court is guided by “the nature of the copyright, the circumstances of the
11
       infringement and the … express qualification that in every case the assessment
12
       must be within the prescribed maximum or minimum.” Peer Int’l Corp., 909 F.2d
13
       at 1336 (9th Cir. 1990); see also Elektra Entertainment Group, Inc. v. Crawford,
14
       226 F.R.D. 388, 393 (C.D. Cal. 2005) (“[T]he amount of statutory damages and
15
       costs requested consists of discretionary awards and statutory minimums.”).
16
             Furthermore, where the plaintiff has “pled that the defendants engaged in
17
       continuing willful infringement of its copyrights… the district court's default
18
       judgment includes an implied finding of willfulness.” Aries Music Entm’t, Inc. v.
19
       Angelica’s Record Distributors, Inc., 506 Fed. Appx. 550, 552 (9th Cir. 2013).
20

21
       Here, Plaintiff has established by presumption of willfulness by pleading that

22
       Defendants’ “acts of copyright infringement were, and continue to be, willful,

23     intentional and malicious.” Complaint ¶ 16. Nevertheless, although Plaintiff may
24     seek statutory damages of up to $150,000.00 for each act of infringement, it only
25     requests reasonable damages of $10,000.00 per infringed image for a total of
26     $60,000.00, resulting in a total that is smaller than the statutory maximum for a
27     single act of willful infringement.
28
                                                 - 15 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 23 of 31 Page ID #:73




1
             Thus, because the requested statutory damages amount is within the

2      statutorily prescribed minimum and maximum, Plaintiff’s request is not
3      unreasonable and should be granted in order to vindicate its claim of copyright
4      infringement.
5                      1. McGucken Would Succeed In Proving Dangerous’
6                        Infringement at Trial.
7            This amount is reasonable in light of Dangerous infringement of
8      McGucken’s Subject Work as part of its business as a travel website. As discussed
9      above, McGucken would have been able to prove this infringement at trial. An
10     infringer, like Dangerous, should not be unjustly enriched for its refusal to take
11
       responsibility for its unlawful actions. Thus, awarding McGucken anything less
12
       than the statutory maximum would effectively reward Dangerous’ refusal to
13
       cooperate in this litigation and encourage other defendants to follow suit.
14
                    2.     An Award of Statutory Damages Will Prevent Dangerous’
15
                           Unjust Enrichment.
16
             In essence, the Copyright Act provides that no party should profit from the
17
       unauthorized use of a proprietary work. Unfortunately, Dangerous’ default
18
       prevents McGucken from uncovering the scope of the infringement or how much
19
       was earned by Dangerous—damages that would fall on Dangerous’ shoulders to
20

21
       pay should McGucken recover at trial.

22
             Moreover, Dangerous’ default prevents McGucken from obtaining a jury

23     verdict against it for $30,000.00 in statutory damages, a statutory damages award
24     that McGucken’s counsel has successfully attained in other cases. See, e.g., L.A.
25     Printex Industries Inc. vs. G&G Multitex, Inc., 2010 WL 6648986 (Case No. 09-
26     CV-03812, C.D.Cal. December 08, 2010, jury verdict for $150,000.00 in statutory
27     damages against Defendant who claimed only a few thousand in profits). As with
28
                                                 - 16 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 24 of 31 Page ID #:74




1
       the G&G Multitex case, the availability of a substantial statutory damage award

2      against Dangerous exists even if its profits were relatively small.
3            If Dangerous had participated in this litigation it would likely have faced
4      damages of $30,000 plus costs of litigation for itself and McGucken. It stands to be
5      unjustly enriched by anything less than an award of statutory damages in the
6      amount of $60,000 given Dangerous’ blatant and reckless disregard for its actions
7      in copyright infringement and failing to cooperate with judicial system.
8                   3.     Statutory Damages Will Deter Future Infringement.
9            Finally, an award of $60,000.00 will serve as an effective deterrent for those
10     like Dangerous who seek to profit from the work of others. Individual artists and
11
       creators producing high quality work will not be able to survive if their competitive
12
       advantage—namely, their intellectual property—can be stolen without serious
13
       consequence. The financial incentive to steal proprietary artwork from individuals
14
       and use it for commercial purposes is enormous. It is thus critical to adequately
15
       deter and sanction infringing activity.
16
                 F. A Statutory Award of $15,000 Per Violation of the DMCA is
17
                    Reasonable in This Case.
18
             McGucken seeks to recover $15,000.00 per violation of the DMCA for a
19
       total of $90,000.00– far less than the allowable maximum of $25,000.00 per act in
20

21
       statutory damages awards allowed for violations of Section 1202. 17 U.S.C. §

22
       1203(c)(3)(b). In an evidentiary hearing granting a plaintiff’s motion for default

23     judgment on DMCA claims under Section 1202(b), the United States District
24     Court for the Southern District of Florida awarded the plaintiff the maximum
25     statutory damages separately for all three violations pled in the plaintiff’s
26     Amended Complaint. It notes:
27               Here, as in McClatchey, Defendants posted an unauthorized
28
                 work onto a website, thus allowing multiple viewers unlawful
                                                  - 17 –
                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 25 of 31 Page ID #:75




1
                 access. Following the McClatchey analysis... for purposes of §§
                 1202 and 1203(c)(3)(B), Defendants posted the Unauthorized
2                Product on to the internet on three separate occasions, and
3                therefore committed three violative acts. See id. Consequently,
                 under Count II of the Amended Complaint, the Court awards
4
                 [Plaintiff] Stockwire the maximum statutory damages on the
5                basis of three § 1202 violations, totaling $75,000.00.”
6
       Stockwire Research Grp., Inc. v. Lebed, 577 F. Supp. 2d 1262, 1267 (S.D. Fla.
7
       2008) (see also McClatchey v. Associated Press, No. 305-CV-145, 2007 WL
8
       1630261 (W.D. Pa. June 4, 2007)).
9
             Further, in determining statutory damages, “Congress has determined that in
10
       order to deter violations of the DMCA, plaintiffs electing statutory damages may
11
       receive a windfall.” McClatchey, 2007 WL 1630261, at *6. (Order Granting
12
       Defendant’s Motion in Limine seeking a legal determination, involving the
13
       calculation of damages under DMCA 17 U.S.C. § 1203.) The Court continues, “the
14
       term ‘each violation’ [as set forth in 17 U.S.C. § 1203(c)(3)] is best understood to
15

16
       mean ‘each violative act performed by Defendant.’ Thus, [Defendant] would

17
       violate the DMCA each time it wrongfully distributed a photograph to its

18     subscribers.” Id.
19           Here, Dangerous posted infringing copies of six Subject Photographs that
20     are the proprietary work of McGucken, all bearing false CMI. Under these
21     circumstances, and in accordance with 17 U.S.C. § 1203(c)(3) which allows
22     statutory damages of “not less than $2,500 or more than $25,000” for all six
23     violative acts, McGucken stands to gain $150,000.00 in total statutory damages for
24     his claims brought under the DMCA. Nevertheless, although Plaintiff may seek
25     statutory damages of up to $25,000 for each DMCA violation, he only requests
26
       reasonable damages of $15,000 for each violation, resulting in a total of
27

28
                                                 - 18 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 26 of 31 Page ID #:76




1
       $90,000.00, which is smaller than the statutory maximum allowed under the

2      DMCA.
3             Thus, because the requested statutory damages amount is within the
4      statutorily prescribed minimum and maximum, Plaintiff’s request is not
5      unreasonable and should be granted in order to vindicate his claims of DMCA
6      violations.
7                    1.     McGucken Would Succeed In Proving Dangerous’ Violations
8                           at Trial.
9             This amount is reasonable in light of Dangerous’ blatant removal of
10     McGucken’s CMI and its creation of false CMI in its unauthorized commercial
11
       exploitation of McGucken’s Subject Photographs. As discussed above,
12
       McGucken’s DMCA claims are apparent and he would have been able to prove
13
       them at trial. An infringer, like Dangerous, should not be unjustly enriched for its
14
       refusal to take responsibility for its unlawful actions. Thus, awarding McGucken
15
       anything less than the amount requested here would effectively reward Dangerous’
16
       refusal to cooperate in this litigation and encourage other defendants to follow suit.
17
                     2.     An Award of Statutory Damages Will Prevent Dangerous’
18
                            Unjust Enrichment.
19
              Dangerous’ default prevents McGucken from uncovering how much was
20

21
       earned by Dangerous in connection with its false CMI and its exploitation of

22
       McGucken’s Subject Photographs—damages that would fall on Dangerous’

23     shoulders to pay should McGucken recover at trial.
24            Moreover, Dangerous’ default prevents McGucken from obtaining a jury
25     verdict against it for $25,000.00 in statutory damages per violation. The
26     availability of a substantial statutory damage award against Dangerous exists even
27     if its profits were relatively small.
28
                                                  - 19 –
                NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 27 of 31 Page ID #:77




1
             If Dangerous had participated in this litigation it would likely have faced

2      damages of $150,000 for its DMCA violations, plus costs of litigation for itself and
3      McGucken. It stands to be unjustly enriched by anything less than an award of
4      statutory damages in the amount of $15,000.00 per violation, given Dangerous’
5      blatant and reckless disregard for its actions in altering an author’s CMI and
6      distributing its own false CMI, as well as failing to cooperate with judicial system.
7                   3.     Statutory Damages Will Deter Future Violations.
8            Finally, an award of $15,000.00 per violation will serve as an effective
9      deterrent for those like Dangerous who seek to profit from the work of others.
10     Individual artists and creators producing high quality work will not be able to
11
       survive if their competitive advantage—namely, their intellectual property and its
12
       CMI—can be removed or altered without serious consequence. The financial
13
       incentive to steal proprietary artwork from individuals and exploit it for
14
       commercial purposes is enormous. It is thus critical to adequately deter and
15
       sanction infringing activity.
16

17     VI.   MCGUCKEN IS ENTITLED TO RECOVER COSTS IN THE
18           AMOUNT OF $1,377.76.
19           Under the Copyright Act and the DMCA, a prevailing copyright owner may
20     recover full costs. 17 U.S.C. § 505; 17 U.S.C. § 1203(b)(4); see also Elektra
21     Entm’t Group Inc. v. Crawford, 226 F.R.D. 388 (C.D. Cal. 2005) (awarding full
22     costs to Plaintiff in default judgment for copyright infringement action). “An
23
       award of attorneys’ fees would promote the protection of copyrights and further
24
       the goal of deterrence, by encouraging infringement actions for such violations.”
25
       Twentieth Century Fox Film Corp., 438 F.Supp.2d at 1075. McGucken requests to
26
       recover $1,377.76 in litigation costs it incurred in this case. See Gomes Decl. ¶ 6.
27

28
                                                 - 20 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 28 of 31 Page ID #:78




1
       VII. MCGUCKEN IS ENTITLED TO REASONABLE ATTORNEYS’

2            FEES.
3            In addition to costs, a prevailing copyright owner may also recover
4      reasonable attorneys’ fees under the Copyright Act. 17 U.S.C. §505; 17 U.S.C. §
5      1203(b)(4). McGucken requests to recover these fees by this Court’s default
6      judgment.
7            A court may award “full costs, including reasonable attorneys’ fees, to the
8      prevailing party in a claim arising under the Copyright Act.” 17 U.S.C. §505.
9      Where a plaintiff is entitled to attorneys’ fees by statute, the Court may award
10     reasonable attorneys’ fees with a default judgment in its discretion. James v.
11
       Frame, 6 F.3d 307, 311 (5th Cir. 1993). In the Central District, the Court can even
12
       award an amount greater than that calculated under the schedule of attorney fees
13
       for default cases. See Local Rule 55-3.
14
             In this case, because McGucken seeks a total default judgment of
15
       $150,000.00 in statutory damages for copyright infringement and DMCA
16
       violations combined, Local Rule 55-3 provides an attorney’s fee award of
17
       $6,600.00. Thus, McGucken requests an award of $6,600.00 to cover reasonable
18
       attorneys’ fees. See Gomes Decl. ¶ 5.
19

20

21

22

23

24

25

26

27     ///
28
                                                 - 21 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 29 of 31 Page ID #:79




1
       VIII. CONCLUSION

2            Based on the foregoing, McGucken respectfully requests that the Court enter
3      a default judgment against Dangerous and in favor of McGucken awarding
4      statutory damages for copyright infringement in the amount of $60,000.00,
5      statutory damages for violations of the DMCA in the amount of $90,000.00,
6      attorneys’ fees in the amount of $6,600.00, and costs in the amount of $1,377.76.
7
                                                     Respectfully submitted,
8
       Dated: March 4, 2019                    By:   /s/ Justin M. Gomes
9                                                    Scott Alan Burroughs, Esq.
10                                                   Trevor W. Barrett, Esq.
                                                     Justin M. Gomes, Esq.
11                                                   DONIGER / BURROUGHS
12                                                   Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 - 22 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 30 of 31 Page ID #:80




1
                         DECLARATION OF JUSTIN M. GOMES, ESQ.

2               I, Justin M. Gomes, Esq., am an attorney at Doniger / Burroughs, which
3      represents Plaintiff Elliot McGucken in this action. I have personal knowledge of
4      each of the following facts stated in this declaration:
5            1. My firm caused this lawsuit to be filed against Defendant DMI Holdings, a
6               New Jersey Limited Liability Company, individually and doing business as
7               “Dangerous” (collectively, “Dangerous”), which was served on October 1,
8               2018 (see Dkt. 15).
9            2. Although Dangerous was served with the Summons and Complaint, it has
10              not responded in the correct form or otherwise appeared in this action.
11
             3. On December 6, 2018, the Court entered default in favor of Plaintiff and
12
                against Dangerous (see Dkt. 18).
13
             4. To my best knowledge, Dangerous is not a minor, incompetent, or in
14
                military service.
15
             5. Pursuant to Local Rule 55-3, Plaintiff seeks attorneys’ fees in the amount of
16
                $6,600.00 in connection with the pursuit of Plaintiff’s claims against
17
                Dangerous.
18
             6. Plaintiff has incurred at least $1,377.76 in litigation costs, including in
19
                connection with the service of process on Dangerous, and obtaining a default
20

21
                against Dangerous and serving Dangerous with notice of the same.

22
             7. My office caused a copy of Plaintiff’s request for default and a copy of this

23              motion to be mailed to Dangerous on March 4, 2019.
24

25

26
       ///
27

28
                                                    - 23 –
                  NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
     Case 2:18-cv-04837-DSF-GJS Document 20 Filed 03/04/19 Page 31 of 31 Page ID #:81




1
             I solemnly swear and declare under the laws of the United States of America

2      and the penalty of perjury that the foregoing is true and correct.
3
             Dated: March 4, 2019              By:   /s/ Justin M. Gomes
4                                                    Justin M. Gomes, Esq.
5                                                    Declarant
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 - 24 –
               NOTICE OF APPLICATION AND APPLICATION FOR DEFAULT JUDGMENT BY THE COURT
